COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-13-00340-CV


ERIC DRAKE                                                           APPELLANT

                                         V.

HSBC BANK AND CHASE BANK                                             APPELLEES


                                     ------------

          FROM THE 158TH DISTRICT COURT OF DENTON COUNTY
                    TRIAL COURT NO. 2013-20534-158

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered the parties’ “Agreed Motion For Partial Dismissal of

Appeal.” It is the court’s opinion that the motion should be granted; therefore, we

dismiss the appeal against appellee HSBC Bank only. See Tex. R. App. P.

42.1(a)(2), 43.2(f).

      The case shall hereafter be styled “Eric Drake v. Chase Bank.”

      1
       See Tex. R. App. P. 47.4.
      The costs incurred by HSBC Bank are taxed against HSBC Bank, for

which let execution issue. See Tex. R. App. P. 42.1(d).



                                                  PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: July 24, 2014




                                    2